Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Since this application is eligible for the transitional procedure of 37  CFR 1.129(a), and the fee set forth in 37 CFR 1.17(r) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to  37 CFR 1.129(a). Applicant’s submission after final filed on October 28, 2022 has been entered.
 
Response to Amendment
Applicant's arguments filed on October 28, 2022 have been entered and considered. Claims 1 – 4, 8 - 10, 13 – 15, 18 – 19 and 21 are pending in this application. Claims 8 – 10, 13 and 19 have been withdrawn from further consideration subject to restriction requirement. After careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Fukudome in view of Itou and Higami as detailed in Office action dated August 30, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 14 – 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al. US 2011/0020628 A1 (Fukudome) in view of Blackwell US 2004/0053046 A1 (Blackwell). 

Considering claims 1 – 4, Fukudome teaches polyamide 56 filaments having a single fiber fineness of 0.1 to 7 dtex, a strength of 70 to 120 cN/tex [Abstract], an elongation rate of 10 – 50 % [0069], wherein said polyamide 56 is bio-based [0106], and it is considered to be hydroscopic. Further, Fukudome teaches yarns comprising said filaments, wherein the overall fineness of the yarn is preferably 50 – 300 dtex [0092]. Furthermore, although Fukudome teaches at [0147] that the form of the holes of the spinneret can be selected in response to the sectional form of the single fibers constituting the filaments to be produced; it does not specifically recognize the claimed cross section shape. However, Blackwell teaches at [0007] a method for minimizing the amount of glare in carpet fibers by the discovery of novel fibers, which minimize the amount of glare when exposed to natural or artificial light. The fibers of the disclosure possess fiber cross-section, which provide unique properties to the fibers and products made therefrom. Further, at [Example 1] Blackwell teaches at [0030] that for example, for a fiber having three equally spaced lobes extending from a fiber central core, the (seven equally dimensioned oblong lobes (Fig. 5)) lobes are separated from one another by an angle of about 120.degree. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select Blackwell’s cross section as the shape for the filaments in Fukudome-Itou when it is desired to provide the fibers with controlled glare.   

Considering claims 14 – 15, 18 and 21, Fukudome teaches that said multifilament yarns are woven into fabrics, and that it is preferred that the unit-area weight of the airbag fabric is 150 to 250 g/m.sup.2, since the fabric is excellent in mechanical properties, flexibility and light weight in good balance [0021 and 0094].  

Response to Arguments

Applicant's arguments filed on October 28, 2022 have been entered and considered. After careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Fukudome in view of Itou and Higami as detailed in Office action dated August 30, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments filed on October 28, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786